DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 6/29/2021.  Claims 19, 22 and 25-27 are currently amended.  Claims 1-18, 20-21 and 23-24 are cancelled.  Claims 31-32 are newly added.  Claims 19, 22 and 25-32 are pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments, see pp. 5-9, filed 6/29/2021, with respect to amended claim 19 have been fully considered and are persuasive.  Claims 19, 22, 25 and 31-32 are in condition for allowance.
Applicant’s arguments with respect to claims 26 and 27 have been considered but are moot because the arguments do not apply to the new reference being used in the current rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumata (US 4,508,793 A) in view of Chi (US 4,397,918 A) and Richards (US 5,547,777).
Regarding Claim 26, Kumata discloses Kumata discloses a fuel cell stack assembly (fuel cell system 10) comprising:
a fuel cell stack column 11; and
17a,17b) disposed on opposing sides of the column, the side baffles each comprising first, second, and third baffle plates (frames 35, 36 and 37, respectively) that are laminated to one another, the second baffle plates being disposed between the first and third baffle plates, wherein at least one of the second baffle plates comprises channels (rectangular holes 17’) that extend in a direction perpendicular to a stacking direction of fuel cells of the column, and the channels extend from the column to an outer surface of the corresponding side baffle [C4:L51-61,C5:L39-64; Figs. 2-6,8,10].
Kumata fails to teach or suggest the fuel cell stack further comprises bypass electrodes disposed in the channels and configured to electrically bypass one or more selected fuel cells from the column.  However, Chi, from the same field of endeavor, discloses a fuel cell stack column 1 comprising bypass electrodes (conductors 32 of conductive means 31) disposed in channels (passages 17 of successive cooling assemblies 3) and configured to electrically bypass one or more selected fuel cells 2 such that, in the event the one or more selected fuel cells becomes defective, the stack performance can be preserved, while mechanical and electrical strength and integrity of the stack can be maintained [Chi – C2:L40 – C3:L37; Figs. 1-2].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Chi to have modified the at least one second baffle plates to further comprise bypass electrodes disposed in the channels and configured to electrically bypass one or more selected fuel cells from the column such that, in the event the one or more selected fuel cells becomes defective, the stack performance can be preserved, while mechanical and electrical strength and integrity of the stack can be maintained [Chi – C2:L40 – C3:L37; Figs. 1-2], where disposition of the bypass electrode to be particularly provided in the channels of the second baffle plate is a mere rearrangement of parts that would not significantly affect the manner in which the bypass electrodes function to bypass one or more selected fuel cells [MPEP 2144.04(VI)(C)].
That is, Kumata discloses the stack comprises end plates 16 at the uppermost substack 11’ and at the lowermost substack 11’ fastened tightly by clamping means including a binding rod (not explicitly illustrated) [C3:L62 – C4:L3; Fig. 2}.  Kumata fails to teach the side baffles disposed on opposing sides of the column connect the compression assembly and the lower block, such that the compression assembly applies a compressive force to the column.  However, Richards, from the same field of endeavor, discloses a fuel cell stack assembly 1 comprising a fuel cell stack column 10, a compression assembly disposed on a first end of the column (i.e., one of the endplates 22 along with a compliant pad element 21), a lower block disposed on an opposing second end of the column (i.e., the other of the endplates), housing 20 (structure-equivalent to side baffles) disclosed on opposing sides of the column and connecting the compression assembly and the lower block (i.e., via inserts 23a and bolts 23b), such that the compression assembly applies a compressive force to the column [Richards – C17:L26-34,C18:L16-42,C19:L11-23; Fig. 8].  Richards further teaches that connection of end plates with the housing provides a good seal therebetween, and the complaint pad elements provide uniform compressive stress distribution over the active area of the fuel cell stack [Richards – C17:L26-34,C15:L41-44].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Richards to have further modified the fuel cell stack of Kumata, wherein the side baffles disposed on opposing sides of the column connect the compression assembly and the lower block, such that the compression assembly applies a compressive force to the column in order to provide a good seal between the side baffles and the end plates and to provide uniform compressive stress distribution over the active area of the fuel cell stack.
	Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumata (US 4,508,793 A) in view of Karl (US 2003/0022052 A1) and Richards (US 5,547,777).
Regarding Claim 27, Kumata discloses a fuel cell stack assembly (fuel cell system 10) comprising:
a fuel cell stack column 11; and
side baffles (manifolds 17a,17b) disposed on opposing sides of the column, the side baffles each comprising first, second, and third baffle plates (frames 35, 36 and 37, respectively) that are laminated to one another, the second baffle plates being disposed between the first and third baffle plates,
17’) that extend in a direction perpendicular to a stacking direction of fuel cells of the column [C4:L51-61,C5:L39-64; Figs. 2-6,8,10].
Kumata fails to teach or suggest at least one of sensors and electrical leads disposed in the channels.  However, Karl, from the same field of endeavor, discloses a fuel cell stack 22 comprising bipolar plates 10 including conduits 50 for supplying an externally cooling fluid therethrough to allow waste heat to be rapidly removed from the fuel cell stack, wherein the conduits 50 of the fuel cells of the fuel cell stack may be connected to a manifold (not shown) for supplying the externally cooling fluid to the conduits 50 [Karl – pars. 0050-51; Figs. 6-7,9].  Karl further discloses further a sensor 17 which may be embedded in the conduit 50 in order to monitor performance-related parameters (e.g., temperature, pressure, flow rate, voltage, etc.) of the fuel cell to improve reliability and efficiency of fuel cells [Karl – pars. 0059-60; Fig. 6].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Karl to have modified the at least one of the second baffle plates of Kumata to have included at least one of sensors and electrical leads disposed in the channels in order to monitor performance-related parameters (e.g., temperature, pressure, flow rate, voltage, etc.) of the fuel cell to improve reliability and efficiency of fuel cells [Karl – pars. 0059-60; Fig. 6], where disposition of the at least one of sensors and electrical leads to be particularly provided in the channels of the second baffle plate is a mere rearrangement of parts that would not significantly affect the manner in which the at least one sensors and electrical leads function to provide a performance-related parameter [MPEP 2144.04(VI)(C)].
Kumata discloses a compression assembly disposed on a first end of the column, and a lower block disposed on an opposing second end of the column and connected to the compression assembly via clamping means {That is, Kumata discloses the stack comprises end plates 16 at the uppermost substack 11’ and at the lowermost substack 11’ fastened tightly by clamping means including a binding rod (not explicitly illustrated) [C3:L62 – C4:L3; Fig. 2}.  Kumata fails to teach the side baffles disposed on opposing sides of the column connect the compression assembly and the lower block, such that the compression assembly applies a compressive force to the column.  However, Richards, from the same field of endeavor, discloses a fuel cell stack assembly 1 comprising a fuel cell stack column 10, a compression assembly disposed on a first end of the column (i.e., one of the endplates 22 along with a compliant pad element 21), a lower block disposed on an opposing second end of the column (i.e., the other of the endplates), housing 20 (structure-equivalent to side baffles) disclosed on opposing sides of the column and connecting the compression assembly and the lower block (i.e., via inserts 23a and bolts 23b), such that the compression assembly applies a compressive force to the column [Richards – C17:L26-34,C18:L16-42,C19:L11-23; Fig. 8].  Richards further teaches that connection of end plates with the housing provides a good seal therebetween, and the complaint pad elements provide uniform compressive stress distribution over the active area of the fuel cell stack [Richards – C17:L26-34,C15:L41-44].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Richards to have further modified the fuel cell stack of Kumata, wherein the side baffles disposed on opposing sides of the column connect the compression assembly and the lower block, such that the compression assembly applies a compressive force to the column in order to provide a good seal between the side baffles and the end plates and to provide uniform compressive stress distribution over the active area of the fuel cell stack.
Regarding Claims 28-30, modified Kumata teaches wherein the sensor 17 includes microsensors to monitor a number of complex parameters to integrate their fluctuations with external feedback mechanisms and may include a mechanical sensor (e.g., a piezoresistor, a resonant sensor, a capacitive sensor, etc.), a thermal sensor (e.g., a thermistor, a thermocouple, etc.), a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724